343 S.W.3d 370 (2011)
Kevin HAYES, Appellant,
v.
DEPARTMENT OF SOCIAL SERVICES, and Division of Employment Security, Respondents.
No. ED 96023.
Missouri Court of Appeals, Eastern District, Division Four.
July 12, 2011.
Jaclyn M. Zimmermann, Douglas Ponder, Ponder Zimmermann LLC, St. Louis, MO, for Appellant.
*371 Jeremiah J. Morgan, Jefferson City, MO, for Respondent Department of Social Services.
Larry R. Ruhmann, Department of Labor and Industrial Relations, Division of Employment Security, Jefferson City, MO, for Respondent Division of Employment Security.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and KEITH M. SUTHERLAND, Sp. J.

ORDER
PER CURIAM.
Kevin Hayes (Hayes) was discharged from his job at the Missouri Department of Social Services, Division of Youth Services (Youth Services) for misconduct and denied his unemployment benefits by a decision of the Labor and Industrial Relations Commission (Commission). On appeal, Hayes claims the Commission erred in reversing the Appeals Tribunal decision because Youth Services failed to meet its burden of proving misconduct. Finding no clear error in the Commission's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).